 I)ECISIO)NS 01 NATIONAL IAH()R RELATIONS BO()AR)Witteman Steel Mills, Inc.' and United Steelwork-ers of America, AFL-CIO/CIC,2Petitioner.Case 31-RC-4694November 17, 1980DECISION ON REVIEW ANDDIRECTION OF ELECTI()NBY CHIIR.MAN FANNIN( ANI) MI:NSIltRSJINKINS ANI) P1 NI I ()Upon a petition duly filcd under Section (c) ofthe National I ahor Relations Act, as amended, ahearing \vas held before a hearing officer of theNational Labor Relations Board. On March 25,1980() the Acting Regional Director for Region 31issued his Decision and Order in the above-entitledproceeding,:' in which he dismissed the petition aspremature, finding that the Employer did notemploy a substantial and representative work forceat the time of the hearing. Thereafter, in accord-ance with Section 102.67 of the National LaborRelations Board Rules and Regulatiotn,, Series 8, asamended, the Petitioner filed a timely request forreview, contending that the Acting Regional Di-rcctor's factual findings were clearly erroneous andthat these errors prejudicially affected his ruling.On May 21, 1980, the National Labor RelationsBoard, by telegraphic order, granted the requestfor review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the briefs of the Petitioner andthe Employer, and makes the following findings:I. The Employer is engaged in the manufactureand sale of steel products at its facility in Fontana,California. After having ceased production and un-dergone bankruptcy proceedings in 1977, the Em-ployer, in September 1979, resumed operationsunder new ownership. At the time of the hearing,the Employer had only one department, the rollingmill, in full operation, but planned to have the meltshop and continuous casting facility operating atfull capacity in another 4 or 5 months.The Acting Regional Director concluded thatthe present complement was not a representativeand substantial one because at the time of the hear-ing, February 26, 1980, the Employer employed 58I I pltlonll rid other formal papers were illell d atl llt he healrilng sIlal tile nalti iof the Emploelr r would clrl-Ctl appear il he captillllsi ht, ilalile I he I'iliiaionper s ppears as aindidlle tilt tcilring:' Hod (larriers, Colrltructionll, i'lloduct ilr l and Vlalilellalleicu Ia lrtir1.I Oial 7.I AFI ( ()w. las pertrlltred hi t illrcrcle oil the basis soi io .-ilg ,l illltrcs Its ina e appcatF ils 1lleTidCLd ilt tie hiering253 NLRB No. 41employ ees in 15 job classifications and planned toexpand its work force to a total of 159 employeesin over 35 classifications in another 4 to 5 months,aind to 250 employees in 4(t classifications by 1982.4The Petitioner contends that the Acting RegionalDirector erred in his calculation of both the pres-ent and projected number of employees and thepresent and projected number of job classifications.'Ihe Petitioner also contends that the Acting Re-gional Director should have confined his compari-sons to the projected expansions which the Em-ploer contemplated would occur within the 4 or 5months from the date of hearing. We find merit inthe P'etitioner's contentions.First, in our opinion, the only reasonable project-ed expansion of the Employer's operations againstwhich to measure the substantiality of the presentwork force is that anticipated to take place by July1980, 4 or 5 months from the date of the hearing.The expansion anticipated to occur beyond July1980() depends on the Employer's purchase of twonew pieces of equipment, a shredder and a shearer,and the erccton of a new building. Since, at thetime of the hearing, the Employer had not yet pur-chased the new equipment, and had not yet begunconstruction of the new building, we find the ex-pansion contemplated to occur by 1982 too indefi-nite and speculative to use as a standard by whichto measure the present complement of employees.Accordingly, we will look only to the expansionprojected to take place by July 1980 in determiningthe substantiality of the Employer's work force.As noted above, the Petitioner disputes theActing Regional Director's calculations as to thepresent and projected complement of employees.Based on the Employer's organizational chartdated February 23, 1980, we agree with the Peti-tioner and find, contrary to the Acting RegionalDirector, that at the time of the hearing the Em-ployer employed 54 employees in 15 job classifica-tions, and planned to employ by July 1980, 149 em-ployees in approximately 36 job classifications.5Furthermore, we note that the Employer's expan-sion plans disclose that it will employ 22 of the an-ticipated additional employees in 30 days from thedate of the hearing--i.e., by the end of March1980-and, based on calculations most favorable toi ice record is serrelwll unclelir about "wh ir the second anllcipatedtxpaion wll hich insolvcs the purchase of tw,o new pieces of equipmenl.a shredder and a shearer, and hec colnsructionl of a new huilding for thero i l mil peration will actiually lake place Hion'eser, it appears tha heshredder. ronce oi the Imiploycr's properl, will he operating i 4 o (rmlorls, rand l Ihe rod mill ill ht operating h early 1982 It is unclearcNlactl w rili the shredlder iald the shearer will he n the Fmployer sproprt:' I his igure xicludes thlise oh Calssiicatitrls hat Ihe record shewsare dpllcitcs32) V -II[ EMAN SITEII_ MII.IS. INC.the Employer, these 22 employees will occupy 6 ofthe additional job classifications.6Thus, we findthat, by the date of issuance of the Acting RegionalDirector's decision. the Employer, should have em-ployed a total of 76 employees in 21 different jobclassifications, or about 50 percent of the workforce contemplated to be completed by July 1980in nearly 60 percent of the anticipated classifica-tions. Under these circumstances, we are satisfiedthat the Employer's present complement of em-ployees is representative and substantial for pur-poses of directing an immediate election.72. Since the Acting Regional Director dismissedthe petition as premature, he found it unnecessaryto decide the issue of the unit placement of the lab-oratory technicians. The Petitioner contends, con-trary to the Employer, that these employees shouldnot be included in the requested production and' The Eploer's techilical direclor Ietlfied that 2() employees w ill behired in the melt shop, and 2 of them will he hired i 2 different classifi-cations in the rolling deparlment Hased on the Employer's prolectednumber of job classificatons in the melt shop, and the numher of employ-ees to fill each classificatlon, it appears that those 2 prolected melt hopemployees ill fill at least 4 different classifications Thus. the totalnumber of new classifications that will he filled hb the end of March 1980will be six.Wce note In addition, that. by the time of the issuace of this It)ei-sion. which is 4 to 5 months from the date of the hearing, the Employer.by its own admission, will be fully operatiotnal in all departments exceptthose that require the purchase f ness equipment or the construction ofnew buildings. This is another reason to find that the petition should notbe dismissed See Frolic Icbotwear, Inc.. 180 NLR B 188 1t969): he (h-ex Corporation. 180 NLRB 62 (1969).The cases cited by the Acting Regional Director and the Employer aredistinguishable In Sornme lndustries.lncorlporated 204 NlRB 1142 (19731),at the time of the hearing the Employer employed only about 17 percentof the projected number of emploees in less than 50 percent of the pro-jected job classifications In Norunda .,l1ummtum,. In., 186 N RH 217(19701. the Board fund the requested unit inappropriate and refused toorder an election in a larger unit since the evidence showed that only 8employees of a projected total of about 365 employees were employed inthe rest of the plant at the time of the hearing Finalls. in K-P Hdrauhoi-Companv, 219 NLRB 138 (1975). the Board dismissed the petition be-cause it found that the Acting Regional )lireclor erred when he did nlotdismiss the petition after he fiound that the emploece cmplement was notsubstantial r representative where the employer employed only 26 per-cent of its total projected swork force in less thlan half of the pr(iectednumber of classificationsmaintenance unit. Although at the time of the hear-ing the Employer did not have any laboratorytechnicians, it planned to hire two laboratory tech-nicians within the next 4 to 5 months. Accordingto the Employer, these two employees will spendapproximately 75 percent of their time in a labora-tory area separate from the other unit employees,using various electronic equipment to test the qual-ity of samples from the melt shop. They will workunder the immediate supervision of the metallur-gist, and will perform the same duties as the labo-ratory technicians that were excluded from theproduction and maintenance unit when those em-ployees were represented from 1975 to 1978 by an-other union. These laboratory technician employ-ees will be required to have at least a high schooleducation in chemistry, and will be considered aseparate category into which the other unit em-ployees cannot transfer.Based on the above, we agree with the Petition-er, and find that the laboratory technicians lacksufficient community of interest with the produc-tion and maintenance employees to require their in-clusion in the unit found appropriate herein, andwe shall therefore exclude them.Accordingly, we find that the following employ-ees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(c) of the Act:8All production and maintenance employees, in-cluding shipping, receiving, and warehouseemployees employed at the Employer's Fon-tana, California, facility, excluding all officeclerical employees, laboratory technicians, pro-fessional employees, watchmen, guards, andsupervisors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]h Ih l IIler% crior agreed with the tctllln r till llli requLCet321